In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3428 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

KEVIN REED, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 13 CR 347‐1 — Ronald A. Guzmán, Judge. 
                     ____________________ 

       ARGUED MAY 25, 2017 — DECIDED JUNE 13, 2017 
                ____________________ 

    Before WOOD, Chief Judge, and BAUER and HAMILTON, Cir‐
cuit Judges. 
   HAMILTON, Circuit Judge. In the midst of his fraud trial, ap‐
pellant Kevin Reed decided to plead guilty. He was sentenced 
within  the  applicable  Sentencing  Guideline  range  to  sixty‐
four months in prison. In this appeal, he argues that his guilty 
plea was involuntary and that the sentencing judge failed to 
address  his  principal  argument  in  mitigation,  that  a  prison 
2                                                     No. 16‐3428 

sentence  would  impose  an  extraordinary  hardship  on  his 
family. We affirm. 
I. Factual and Procedural Background 
    In 2008, Kevin Reed operated Lambert Clark Group and 
affiliated companies that he claimed were able to make loans 
of  between  $50  million  and  $1  billion  to  entrepreneurs  and 
start‐ups. Reed charged would‐be clients advance fees of be‐
tween $10,000 and $50,000 to apply for these loans. His claims 
were lies: Reed’s companies had no funds to lend, and while 
Reed  and  his  co‐defendants  took  in  over  $200,000  from  six 
would‐be clients, they never closed a loan.  
    Reed was indicted on six counts of wire fraud in connec‐
tion with the transmissions of the advance fees. Reed pled not 
guilty and his case went before a jury. On the morning of the 
fourth day of trial, though, Reed’s lawyer told the court that 
Reed wanted to enter a “blind” guilty plea. Per Federal Rule 
of Criminal Procedure 11, the district judge placed Reed un‐
der oath, explained his rights to him, and discussed with him 
his  understanding  of  the  charges  and  the  consequences  of 
pleading to them. Ultimately, the district judge accepted the 
guilty pleas to all charges.  
    About  four  months  later,  and  before  sentencing,  Reed 
moved to substitute attorneys. His new attorney then moved 
to withdraw the plea, arguing that Reed’s trial attorney’s inef‐
fective  representation  at  trial  had  coerced  Reed  to  plead 
guilty. The district court denied the motion, emphasizing both 
that Reed had said under oath at his plea colloquy that he was 
satisfied with his lawyer and that Reed’s claims of ineffective‐
ness were vague. The case proceeded to sentencing. 
No. 16‐3428                                                      3 

    Reed’s  sentencing  memorandum  argued  for  a  below‐
guidelines  sentence  of  probation,  emphasizing  that  his  wife 
(who has a disabling illness) and three children (one of whom 
also has a disability) depend on him for financial and other 
forms of support. In a lengthy sentencing hearing, the court 
heard from Reed’s victims and Reed’s family. The court deter‐
mined that the Sentencing Guidelines advised a sentence of 
between  fifty‐seven  and  seventy‐one  months  incarceration. 
The district judge elected to follow that advice and sentenced 
Reed to sixty‐four months in prison.  
II. Analysis 
    We  address  first  Reed’s  argument  that  he  should  have 
been allowed to withdraw his guilty plea and second his ar‐
gument that the judge did not adequately address his mitiga‐
tion argument based on his family circumstances.  
   A. Guilty Plea 
    A defendant may be allowed to withdraw his guilty plea 
after the court accepts it but before sentencing if he “can show 
a fair and just reason for requesting the withdrawal.” Fed. R. 
Crim. P. 11(d)(2)(B). Whether to allow withdrawal is “left to 
the sound discretion of the district court,” and reversals are 
rare. United States v. Graf, 827 F.3d 581, 583–84 (7th Cir. 2016) 
(citations omitted). A motion to withdraw a guilty plea is par‐
ticularly unlikely to have merit “if it seeks to dispute [the de‐
fendant’s] sworn assurances to the court.” Id. at 584.  
   Appropriate grounds to withdraw a plea include the de‐
fendant’s actual or legal innocence, or the involuntary or un‐
knowing nature of the plea. United States v. Mays, 593 F.3d 603, 
607 (7th Cir. 2010). Reed argues his plea was involuntary. His 
theory is that his trial lawyer was so unprepared for trial that 
4                                                     No. 16‐3428 

he had no alternative but to plead guilty. That claim contra‐
dicts Reed’s sworn testimony in his plea colloquy. The district 
judge asked Reed if he was “fully satisfied with the counsel, 
representation, and advice” he had been given. Reed replied, 
“Yes.  He’s  excellent.”  Reed  also  confirmed  that  no  one  had 
threatened  him  or  attempted  “in  any  way”  to  force  him  to 
plead, and that he was pleading guilty of his “own free will” 
because he was actually guilty.  
    Those sworn statements were not “trifles” that Reed could 
just “elect to disregard.” United States v. Stewart, 198 F.3d 984, 
987 (7th Cir. 1999). “A believable claim that the plea had been 
coerced … would demonstrate a good reason for deceit,” id., 
and ineffective assistance of counsel can support such a claim. 
Graf, 827 F.3d at 584; see also United States v. Weeks, 653 F.3d 
1188, 1205–06 (10th Cir. 2011) (defendant’s habeas petition al‐
leged facts entitling him to an evidentiary hearing when it al‐
leged, in part, that counsel’s lack of preparation “pushed him” 
to enter a guilty plea); United States v. Moore, 599 F.2d 310, 313 
(9th Cir. 1979) (“A plea entered because counsel is unprepared 
for trial is involuntary.”). But the district court did not believe 
Reed’s claim that his lawyer was ineffective because that claim 
was so vague.  
    We agree. Reed provided an affidavit explaining his claim. 
His affidavit refers to “[t]ens of thousands of documents” not 
used as exhibits and “dozens” of potential witnesses not in‐
terviewed,  without  identifying  one  such  document  or  wit‐
ness, let alone explaining their importance. The affidavit re‐
fers to disputing the testimony of an unidentified “key gov‐
ernment  witness”  and  to  failures  to  use  unspecified  “thou‐
sands  of  documents”  during  unidentified  cross‐examina‐
No. 16‐3428                                                          5 

tions.  The  affidavit  also  does  not  explain  why  Reed  men‐
tioned none of this in his plea colloquy. The affidavit says only 
that his counsel “prodded” him “to say yes.” Cf. United States 
v. Jones, 168 F.3d 1217, 1220 (10th Cir. 1999) (“If Defendant was 
being coerced into pleading guilty, he should have so stated 
to  the  district  court.  He  should  have  asked  the  court  to  ap‐
point competent counsel and to continue his trial date.”).  
    Reed bolsters his argument with a Proposed Defense Trial 
Plan his trial lawyer filed while seeking to replace Reed’s ear‐
lier counsel. That plan laid out a timeline for completing the 
tasks Reed’s affidavit says were not completed (reviewing un‐
identified  documents,  interviewing  unspecified  witnesses, 
etc.). The gap between promises and action shows, Reed be‐
lieves, that his trial lawyer was unprepared. But to show inef‐
fective  assistance  of  counsel,  a  defendant  must  show  that 
counsel’s performance was objectively unreasonable. Graf, 827 
F.3d  at  584  (citations  omitted).  What  Reed  wanted  from  his 
lawyer or even what his lawyer promised him does not an‐
swer that question, nor does the original plan show anything 
about how plans and expectations may have changed by the 
time of trial.  
    The court found that Reed’s vague claims about his lawyer 
were  not “fair and  just” grounds  to  withdraw  his plea.  The 
district court did not abuse its discretion in denying leave to 
withdraw  the  guilty  plea  entered  in  the  midst  of  trial.  See 
Jones, 168 F.3d at 1221 (affirming refusal to permit plea with‐
drawal  based  on  conclusory  claim  that  counsel  was  unpre‐
pared); United States v. Jones, 381 F.3d 615, 618 (7th Cir. 2004) 
(motion  to  withdraw  plea  can  be  denied  without  hearing  if 
the allegations in its support are “mere conclusions”), quoting 
United States v. Redig, 27 F.3d 277, 280 (7th Cir. 1994).  
6                                                         No. 16‐3428 

     B. Argument in Mitigation 
    A sentencing court is required to address the parties’ prin‐
cipal arguments at sentencing, and where a defendant’s prin‐
cipal  argument  is  “not  so  weak  as  not  to  merit  discussion,” 
the  court  must  “explain  its  reason  for  rejecting  that  argu‐
ment.”  United  States  v.  Schroeder,  536  F.3d  746,  755  (7th  Cir. 
2008), quoting United States v. Miranda, 505 F.3d 785, 792 (7th 
Cir. 2007). This is a procedural requirement “designed to en‐
sure that the judge has in fact considered the principal issues 
affecting the sentencing decision.” United States v. Donelli, 747 
F.3d 936, 940 (7th Cir. 2014). It also allows the reviewing court 
to satisfy  itself  that  the judge considered  those  issues. Id. at 
939.  
    Our  cases  applying  this  procedural  requirement  do  not 
draw a bright line to tell district judges when they have said 
enough,  but  “we  try  to  take  careful  note  of  context  and  the 
practical realities of a sentencing hearing. District judges need 
not belabor the obvious.” United States v. Castaldi, 743 F.3d 589, 
595 (7th Cir. 2014), quoting United States v. Gary, 613 F.3d 706, 
709 (7th Cir. 2010). To avoid issues about the adequacy of an 
explanation,  “we  encourage  sentencing  courts  to  inquire  of 
defense counsel whether they are satisfied that the court has 
addressed their main arguments in mitigation.” United States 
v. Garcia‐Segura, 717 F.3d 566, 569 (7th Cir. 2013); see also, e.g., 
Donelli,  747  F.3d  at  940  (finding  defense  waived  argument 
about adequacy of sentencing judge’s explanation). That did 
not happen here.  
    The Sentencing Guidelines advise that a defendant’s fam‐
ily ties and responsibilities are not ordinarily relevant in de‐
ciding  whether  to  depart  from  the  guideline  range.  See 
U.S.S.G. § 5H1.6. Every sentencing judge knows that a prison 
No. 16‐3428                                                           7 

sentence will impose hardships on an offender’s family. Every 
judge  has  heard  heart‐rending  accounts  of  those  hardships. 
The  most  common  response  is  to  acknowledge  those  hard‐
ships and to remind both the offender and his family that the 
hardship was caused by the offender’s decision to commit the 
crimes for which he is being sentenced. 
    Nevertheless,  truly  extraordinary  family  circumstances 
can provide a legitimate basis for a lighter or below‐guideline 
sentence,  whether  under  § 5H1.6  or  the  sentencing  court’s 
broader  discretion  and  responsibility  under  18  U.S.C. 
§ 3553(a). See Schroeder, 536 F.3d at 755. Reed asked the district 
court for a below‐guideline sentence on that basis, emphasiz‐
ing his wife’s and one son’s disabilities, that he has two other 
children, and that he was the family’s only financial support.  
    One can argue how extraordinary these circumstances ac‐
tually were, but the argument deserved to be addressed, es‐
pecially since it was Reed’s lead argument at sentencing. The 
district judge was therefore required to address it, although 
he could do so briefly or even “implicitly” or “imprecisely.” 
United  States  v.  Diekemper,  604  F.3d  345,  355  (7th  Cir.  2010); 
United States v. Poetz, 582 F.3d 835, 839 (7th Cir. 2009) (judge’s 
discussion at sentencing, although “perhaps imprecise,” un‐
dermined claim that judge “overlooked or ignored” defend‐
ant’s “family‐hardship argument”); Schroeder, 536 F.3d at 755 
(“A short explanation will suffice where the context and rec‐
ord  make  clear  the  reasoning  …  .”).  The  key  question  is 
whether  the  reviewing  court  can  have  “confidence  in  the 
judge’s considered attention to the factors in this case.” United 
States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005).  
   Standing  alone,  the  transcript  of  the  sentencing  hearing 
does  not  give  us  that  confidence.  The  judge  discussed  how 
8                                                          No. 16‐3428 

Reed’s family reflected his character, noting that he had been 
a  “wonderful”  father,  husband,  and  brother,  which  is  often 
true  in  such  white‐collar  fraud  cases.  But  the  judge  did  not 
mention the family’s particular medical or financial needs or 
acknowledge  the  hardships  imprisonment  would  create  for 
them. Even viewing the hearing as a whole, we are not con‐
vinced that the judge addressed this point sufficiently in the 
hearing.  Cf.  Castaldi,  743  F.3d  at  596  (judge  adequately  ad‐
dressed mitigation argument when he mentioned it at hear‐
ing’s start, engaged with defense counsel’s final argument em‐
phasizing issue, and said he had considered all mitigation ar‐
guments).  
    The best time to address principal mitigation arguments is 
in the sentencing hearing itself. See 18 U.S.C. § 3553(c) (“The 
court, at the time of sentencing, shall state in open court the 
reasons  for  its  imposition  of  the  particular  sentence  …  .”). 
That  allows  the  court  to  obtain  defense  counsel’s  input  on 
whether those arguments were addressed adequately and as‐
sures us that important mitigation arguments were not ration‐
alized  away  after  the  fact.  That  said,  we  have  also  “encour‐
aged  district  courts  to  commit  their  sentencing  decisions  to 
paper,” and we read a district court’s written statement of rea‐
sons  “as  an  aid  to  the  interpretation  of  its  oral  statement.” 
United States  v. Pape, 601 F.3d  743, 747 (7th Cir.  2010), citing 
United States v. Higdon, 531 F.3d 561, 565 (7th Cir. 2008); United 
States  v.  Baines,  777  F.3d  959,  966  (7th  Cir.  2015)  (relying  on 
both written and oral statements of reasons to find judge ad‐
equately addressed mitigation arguments).  
   In  this  case,  the  district  court’s  written  statement  of  rea‐
sons makes clear that the court did consider Reed’s family cir‐
No. 16‐3428                                                         9 

cumstances  argument.  The  statement  of  reasons  acknowl‐
edges  Reed’s  children,  describes  Mrs.  Reed’s  disability,  and 
recognizes that with Reed in prison, the family would suffer 
hardship  and  have  no  means  of  support.  After  discussing 
other  mitigating  factors,  the  statement  explains  that,  in  the 
sentencing  judge’s  mind,  those  considerations  were  out‐
weighed by the seriousness and shamelessness of the offense 
and  of  the  defendant’s  conduct  once  caught,  including  his 
false attempts to lay all the blame on his co‐defendants. From 
the written statement, we are satisfied that the court consid‐
ered the argument in mitigation and rejected it, quite under‐
standably  in  light  of  the  powerful  aggravating  factors  the 
judge highlighted. It would be easier to affirm the sentence if 
the judge had said that during the sentencing hearing itself. 
But  we  see  no  value  in  remanding  for  an  oral  repetition  of 
what was said in writing. 
   The judgment of the district court is AFFIRMED.  
10                                                        No. 16‐3428 

   WOOD,  Chief  Judge,  concurring  in  part  and  dissenting  in 
part.  
    This  case  presents  two  issues:  whether  the  district  court 
erred when it refused to allow Kevin Reed to withdraw the 
guilty plea he entered on the fourth day of trial; and whether 
the  court  committed  procedural  error  when  it  said  nothing 
during  the  sentencing  hearing  about  Reed’s  principal  argu‐
ment in mitigation. Like my colleagues, I find no error in the 
first point, and so I join Part II.A. of the opinion. With respect 
to  the  second  point,  my  colleagues  acknowledge  in 
Part II.B. that the transcript of the sentencing hearing gives us 
no confidence that the judge at that time considered Reed’s ar‐
gument  based  on  extraordinary  family  circumstances.  They 
believe that this serious flaw can be overlooked, however, be‐
cause well after sentence was pronounced, the judge issued a 
written memorandum that addressed this point. In my view, 
that was not enough. I would therefore reverse and remand 
for resentencing.  
   The statute governing sentencing procedure reads as fol‐
lows: 
         The court, at the time of sentencing, shall state in open 
      court  the  reasons  for  its  imposition  of  the  particular 
      sentence … . 
18  U.S.C.  §  3553(c)  (emphasis  added).  This  language  is  not 
ambiguous: it requires the district judge to state her reasons 
for the sentence and to announce her final sentencing decision 
“in  the  [sentencing]  hearing  itself.”  United  States  v.  Dill, 
799 F.3d 821, 826 (7th Cir. 2015). In keeping with this rule, we 
often have advised that “[d]istrict judges must approach rev‐
No. 16‐3428                                                         11 

ocation and sentencing hearings with an open mind and con‐
sider the evidence and arguments presented before imposing 
punishment.” Id. at 825 (citations omitted) (emphasis added).  
    My  colleagues  are  correct  that  we  do  encourage  district 
judges  to  provide  a  written  statement  amplifying  their  rea‐
sons for sentencing. Any written statement is included in the 
record, and we may use it to interpret what the district judge 
said  at  the  sentencing  hearing.  See  ante  at  8  (citing  United 
States v. Pape, 601 F.3d 743 (7th Cir. 2010)). But there is a critical 
difference  between  amplifying  reasons  already  given  at  the 
sentencing  hearing  and  adding  new,  untested  reasons.  We 
face  the  latter  situation,  because  in  Reed’s  case  the  district 
court said nothing about Reed’s principal argument in mitiga‐
tion: the extraordinary hardship that his absence would inflict 
on his wife, who has a disabling illness, and his three children, 
one of whom is also disabled. The fact that well after the sen‐
tencing hearing, at a time when Reed had no ability to com‐
ment, the judge announced that he found these hardships to 
be outweighed by other factors does not help.  
    If written statements can introduce entirely new  lines of 
reasoning  in  support  of  the  sentence,  we  might  as  well  not 
have the oral proceeding at all. Yet it is well established that 
“[a] sentence pronounced in a defendant’s presence prevails 
over a written sentence when the two conflict.” United States 
v.  McHugh,  528  F.3d  538,  539  (7th  Cir.  2008)  (citing United 
States v. Makres, 851 F.2d 1016 (7th Cir. 1988)). That rule tells 
us that the in‐court sentencing hearing is the main event, and 
it cannot be “patched up” later with (as far as this record re‐
veals) a post hoc justification for the court’s ultimate choice of 
a  sentence.  Even  if  the  written  reasons  seem  reasonable,  as 
they do here, when they are not provided before the decision 
12                                                    No. 16‐3428 

is  made  we  cannot  say  with  confidence  whether  the  judge 
thought of them prior to or following his sentencing decision. 
Nor  do  we  know  whether  additional  evidence  or  argument 
on  the  defendant’s  part  might  have  influenced  the  judge’s 
weighing of the mitigating and aggravating factors. 
    Regrettably, nothing that the district court said during the 
sentencing hearing reveals any consideration of the hardships 
to Reed’s family—hardships that Reed was trying to call to the 
court’s attention. The only thing the court said about his fam‐
ily was that he had been a “wonderful” father, husband, and 
brother. That alone, however, was weak evidence to balance 
against the fraud Reed had committed, and it had nothing to 
do with Reed’s actual argument in mitigation. My colleagues 
“see no value in remanding for an oral repetition of what was 
said in writing.” Ante at 9. I do not agree with them. We have 
held that a judge must consider a defendant’s principal miti‐
gating arguments and have reversed when the judge does not 
do  so.  See  United  States  v.  Cunningham,  429  F.3d  673,  679 
(7th Cir. 2005). Our decision in United States v. Garcia‐Segura, 
717 F.3d 566 (7th Cir. 2013), offers a procedure designed to en‐
sure  that  the  defendant’s  principal  arguments  in  mitigation 
have  been  addressed  before  the  court  imposes  its  sentence. 
Neither  that  procedure  nor  any  adequate  substitute  took 
place  in  this  case.  I  would  remand  for  resentencing,  and  I 
therefore respectfully DISSENT from Part II.B. of the opinion.